     Case 2:17-cv-01045-JCM-EJY Document 120 Filed 05/18/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
 1
                                        DISTRICT OF NEVADA
 2
                                                   ***
 3
      AESTHETICA, LLC, a Nevada limited                  Case No. 2:17-cv-01045-JCM-EJY
 4    liability company,
 5                  Plaintiff,
                                                                           ORDER
 6          v.
 7    LUNCHBOXWAX HOLDINGS, LLC, a
      Delaware limited liability company;
 8    LUNCHBOX FRANCHISE, LLC, an Idaho
      limited liability company; ROCKETBOX
 9    LTD., a Nevada limited liability company,
10                  Defendants.
11

12          Currently pending before the Court are the following Motions: Plaintiff/Counter-Defendants’

13   Motion to Compel (ECF No. 103), and Defendants’ Emergency Motion to Quash and/or for

14   Protective Order (ECF No. 107). The parties have reached a settlement and filed a Stipulation for

15   Dismissal with Prejudice (ECF No. 118). Based on this filing,

16          IT IS HEREBY ORDERED that Plaintiff/Counter-Defendants’ Motion to Compel (ECF No.

17   103) and Defendants’ Emergency Motion to Quash and/or for Protective Order (ECF No. 107) are

18   DENIED as moot.

19          DATED: May 18, 2020

20

21
                                                 ELAYNA J. YOUCHAH
22                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
